Citation Nr: 0513871	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-14 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
legs as secondary to bilateral claw foot.

2.  Entitlement to service connection for a disorder of the 
knees as secondary to bilateral claw foot.

3.  Entitlement to an initial compensable evaluation for 
bilateral claw foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953 and from December 1954 to January 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2001 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On December 1, 2003, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

In April 2004, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in December 2004.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  There is no competent medical evidence that the veteran's 
service connected disability of bilateral claw foot caused or 
aggravated a disorder of the legs or a disorder of the knees.

3.  Bilateral claw foot is primarily manifested by 
dorsiflexion of all toes on walking and mild tenderness under 
metatarsal heads without limitation of dorsiflexion at the 
ankles, shortened plantar fascia, dropped forefoot, all 
hammertoes, very painful callosities, or marked varus 
deformity.  

CONCLUSIONS OF LAW

1.  Service connection for a disorder of the legs as 
secondary to bilateral claw foot is not warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  Service connection for a disorder of the knees as 
secondary to bilateral claw foot is not warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The criteria for an evaluation of 10 percent, but no 
more, for bilateral claw foot are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45. 4.71a, 
Diagnostic Code 5278 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A statement of the case furnished to the veteran by the RO in 
September 2002 set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims.  A VCAA notice letter furnished to the 
veteran by the VA Appeals Management Center (AMC) in May 2004 
informed the veteran of the evidence needed to substantiate 
his claims, of the evidence which VA had obtained, and of the 
evidence which he should submit in support of his claims.  
The AMC's letter also advised the veteran to submit any 
evidence in his possession which pertained to his claims.  VA 
has thus provided the veteran with the four elements of 
notice listed in Pelegrini II and fulfilled the duty to 
notify pursuant to the VCAA.

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's VA medical treatment records 
and afforded him an examination and opinion by a VA physician 
on the medical issues in this case.  In an April 2005 
statement, the veteran's representative alleged that the VA 
examiner was not provided the veteran's service medical 
records for review.  However, the Board notes that the record 
shows that the veteran's claims file was provided to the VA 
examiner for review and, in any event, the service medical 
records are of limited relevance to the veteran's secondary 
service connection and increased rating claims.  The Board 
finds that there has not been a violation of the Court's 
holding in Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders).  The 
veteran and his representative have not identified any 
additional existing evidence which might be relevant to the 
issues on appeal.  Therefore, the Board finds that further 
assistance is not required and the case is ready for 
appellate review.  

II. Legal Criteria

A. Secondary Service Connection 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).  

B.  Increased Evaluation  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

38 C.F.R. § 4.71a, Diagnostic Code 5278 (2204) provides that 
a non-compensable (zero percent) evaluation is warranted for 
slight acquired claw foot (pes cavus).  Claw foot with great 
toe dorsiflexed, some limitation of dorsiflexion at ankle, 
definite tenderness under metatarsal heads, warrants an 
evaluation of 10 percent whether unilateral or bilateral.  
Claw foot with all toes tending to dorsiflexion, limitation 
of dorsiflexion at ankle to right ankle, shortened plantar 
fascia, and marked tenderness under metatarsal heads warrants 
an evaluation of 20 percent if unilateral and an evaluation 
of 30 percent if bilateral.  Claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammertoes, very painful callosities, marked varus deformity, 
warrants an evaluation of 30 percent if unilateral and an 
evaluation of 50 percent if bilateral.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The Court has held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

III. Factual Background

The veteran's service medical records show that he underwent 
surgery on both feet in the 1ate 1950s.

VA X-rays of the veteran's feet in March 2001 showed 
bilateral claw foot deformities and bilateral bunion 
deformities.

At a VA feet examination in March 2001, the veteran 
complained of pain and occasional swelling of both feet after 
extended walking.  He took Tylenol for the pain.  He 
indicated that he had to limit the distance he walked and 
that he had difficulty standing for a long period of time.  
On examination, marked valgus, bilaterally, was noted.  There 
were postoperative scars at the base of the second and fourth 
left metatarsal and the base of the second right metatarsal.  
Range of motion of the toes and ankle joints was full.  The 
diagnosis was status post surgery on both feet for metatarsal 
shortening, twice on the left foot.

VA X-rays of the veteran's knees in March 2001 showed 
probable minimal degenerative changes.  

At the hearing in December 2003, the veteran testified that: 
he had daily pain in his feet and took pain medication; he 
wore special footwear provided to him by VA; he cut his grass 
but couldn't do much more than that around the house; he had 
pain in his legs with a little cramping at times which came 
up to his knees; and he felt that the condition of his legs 
and knees was related to the condition of his feet.  

At a VA outpatient clinic in October 2002, the veteran 
complained of a burning sensation and pain in his feet.  On 
examination, there was decreased sensation in the feet, 
especially the toes.  The pertinent assessments were claw 
foot deformity of toes following surgery to metatarsals many 
years ago and possible neuropathy of unclear etiology.

At a VA feet examination in July 2004, the veteran complained 
of pain, weakness, fatigability, and tingling of his feet.  
On examination, moderate to severe claw foot deformity of 
both feet was noted.  The veteran had bilateral hammertoes of 
toes two to five, worse on the left.  He had bilateral hallux 
valgus deformity of the big toes with bunion formation in the 
first metatarsal area.  The scars from in-service foot 
surgeries were nontender and otherwise asymptomatic.  The 
veteran had dorsiflexion of his big toes and of all other 
toes bilaterally when he walked so that his toes went upward 
and in dorsiflexion when he walked.  Range of motion of the 
ankles was normal, bilaterally, and there was no limitation 
of dorsiflexion at the ankles.  There was mild tenderness 
under the metatarsal heads, bilaterally.  There was no 
shortening of the plantar fascia or tenderness in the fascia 
or contraction of the fascia bilaterally.  There was no drop 
foot bilaterally.  There was a mild amount of callosities.  
There was mild varus deformity bilaterally.  The veteran's 
gait overall appeared normal but slow, with some widening at 
the base and no limping.  There was no evidence of weakness 
or instability of the feet.  The Achilles tendons appeared to 
be intact and the veteran did not have flat feet.  The 
veteran had no limitation of standing or walking but 
complained that he had pain when he walked.  Range of motion 
of the veteran's knees was normal, and there was no 
instability of the knees.  It was noted that degenerative 
joint disease of the knees had been diagnosed.  The veteran 
had varicose veins on both legs, and he also had a history of 
back problems.  

The assessments were: bilateral claw foot deformity of both 
feet; left leg condition; and degenerative joint disease of 
the knees, bilaterally.  The examiner stated an opinion that 
the veteran's leg disorder was not likely related to his foot 
disorder and that he advised the veteran to consult his 
treating physician concerning other possible etiologies for 
his leg complaints, including vascular disease.  The examiner 
also stated that the veteran's degenerative joint disease of 
the knees could not be related to his service connected claw 
foot deformity of the feet without resort to speculation.  

IV. Analysis

A. Secondary Service Connection 

The Board finds that the only probative evidence on the 
medical issues of whether the veteran's service connected 
bilateral claw foot disability has caused or aggravated a 
disorder of the legs and/or a disorder of the knees would be 
competent medical evidence.  Competent medical evidence means 
evidence provided by a person who is qualified by education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  
The VA feet examiner in July 2004 found that it was unlikely 
that the veteran's disorder of the legs is related to his 
bilateral claw foot disability and that it would be 
speculation to relate the veteran's disorder of the knees to 
his bilateral claw foot disability.  The veteran has not 
submitted any competent medical evidence in support of his 
secondary service connection claims.  There is thus no 
competent medical evidence of any relationship between the 
veteran's service connected claw foot disability and his 
disorders of the legs and knees.  The veteran's belief that 
there is such a relationship is lacking in probative value, 
because as a layman he is not qualified to offer an opinion 
on questions of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the Board finds that the preponderance of the 
credible evidence of record is against the veteran's claims 
for service connection for a disorder of the legs and a 
disorder of the knees as secondary to bilateral claw foot, 
and entitlement to that benefit is not established.  See 
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).

As the preponderance of the evidence is against the veteran's 
secondary service connection claims, the benefit of the doubt 
doctrine does not apply on those issues.  38 U.S.C.A. 
§ 5107(b) (West 2002). 



B.  Increased Evaluation 

Comparing the findings of the VA feet examination in July 
2004 to the schedular criteria for rating the disability of 
acquired claw foot, the Board first notes that, with regard 
to the criteria for an evaluation of 10 percent, dorsiflexion 
of the great toes and mild tenderness under the metatarsal 
head were found on that examination but limitation of 
dorsiflexion at the ankles was not found.  Of the criteria 
for the next higher rating (all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right ankle, shortened 
plantar fascia, and marked tenderness under metatarsal 
heads), only all toes tending to dorsiflexion was shown on 
examination.  None of the criteria for a 30 percent 
(unilateral) or 50 percent (bilateral) rating (marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammertoes, very painful callosities, marked varus deformity) 
was shown on examination.  On this medical evidence, the 
Board finds that the disability picture presented more nearly 
approximates the criteria for an evaluation of 10 percent for 
bilateral claw foot.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5278 (2004).  A 10 
percent rating will adequately and appropriately compensate 
the veteran for the pain he experiences with his bilateral 
foot disability in view of the facts that he is not service 
connected for any neurological disorder of the feet and that 
weakness or instability of the feet was not found on 
objective examination, so entitlement to an evaluation in 
excess of 10 percent by application of 38 C.F.R. §§ 4.40, 
4.45 is not warranted.  Although the VA examination in March 
2001 did not clearly show that the schedular criteria for an 
evaluation of 10 percent were met at that time, in view of 
the veteran's testimony at the December 2003 hearing that he 
has had feet pain for many years, which the Board finds is 
credible, the Board is allowing an evaluation of 10 percent 
for the entire appeal period and will not assign staged 
ratings in this case.  See Fenderson, supra. 




ORDER

Entitlement to service connection for a disorder of the legs 
as secondary to bilateral claw foot is denied.

Entitlement to service connection for a disorder of the knees 
as secondary to bilateral claw foot is denied.

An evaluation of 10 percent for bilateral claw foot is 
granted, subject to governing regulations concerning monetary 
awards.



	                        
____________________________________________
	F. Judge Flowers
	               Veterans Law Judge, Board of Veterans' 
Appeals




 Department of Veterans Affairs


